UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6795


ROBERT HOLLAND KOON, a/k/a Robert Koon, a/k/a Robert H. Koon,

                     Petitioner - Appellant,

              v.

WARDEN MCCORMICK CORRECTIONAL INSTITUTION,

                     Respondent - Appellee,

              and

ALAN WILSON,

                     Respondent.


Appeal from the United States District Court for the District of South Carolina, at Florence.
David C. Norton, District Judge. (4:21-cv-01026-DCN)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Holland Koon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Holland Koon seeks to appeal the district court’s order dismissing as

successive his 28 U.S.C. § 2254 petition.        The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).              The magistrate judge

recommended that the petition be dismissed and advised Koon that failure to file timely

and specific objections to this recommendation could waive appellate review of a district

court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy,

858 F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985);

see also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Koon has waived appellate review

by failing to file timely and specific objections to the magistrate judge’s recommendation

after receiving proper notice. Accordingly, we deny a certificate of appealability and

dismiss the appeal.

       We deny Koon’s motions to appoint counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2